Justice CASTILLE,
dissenting.
I dissent. This Court is the ultimate arbiter of the Election Code, 25 P.S. § 2600 et seq., and the Public Official and Employee Ethics Act, 65 Pa.C.S.A. § 1101 et seq., and the matter is ripe for disposition. I would proceed to decide this matter immediately given the pendency of the primary election. Further, I would hold that the omission here is an amendable defect since the Statement of Financial Interest Form clearly identifies Bennin-ghoff as an incumbent State Representative. As such, Benninghoff is salaried and that salary is of public record. Therefore, I would hold that the omission of the salary information is harmless, and therefore, an amendable defect, and I would reverse the Commonwealth Court and allow petitioner’s name to stay on the primary ballot.
Messrs. Justice NIGRO and SAYLOR join this dissenting statement.